880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel Ray MELSON, Plaintiff-Appellant,v.NELSON COUNTY, KENTUCKY, Defendant,Larry D. Raikes;  Thomas A. Donan, Defendants-Appellees.
No. 88-6408.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before WELLFORD and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court entered an order on November 29, 1988, dismissing defendants Raikes and Donan from this civil rights suit on the grounds of judicial and prosecutorial immunity.  However, the case is still pending as to defendant Nelson County.


3
This court lacks jurisdiction in the appeal.  Orders disposing of fewer than all of the claims or parties in an action are not appealable.  Fed.R.Civ.P. 54(b).  The policy against piecemeal appeals is applicable in cases where immunity has been granted to fewer than all the defendants.    Coe v. Ziegler, 817 F.2d 29, 30 (6th Cir.1987) (per curiam).  In this case, the district court's order states that it is final and appealable, but there is no explanation of the facts warranting such certification;  the district court's determination is therefore entitled to no deference.    Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155, 1159-60 (6th Cir.1988).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.